Order entered December 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00823-CR

                     PETTIS LAMOND GAGE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75773-T

                                    ORDER

      Before the Court is appellant’s December 9, 2022 second motion to extend

the time to file a jurisdictional letter brief requested by the Court. We GRANT the

motion and ORDER appellant’s letter brief filed by January 9, 2023. The State’s

response, if any, will be due by January 30, 2023.


                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE